 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT is dated as of October 20, 2014 (as amended, restated or
modified from time to time, the “Guaranty”), and is made by [_____], a
corporation incorporated under the laws of the State of [_____] (the
“Guarantor”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Buyer”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated of even date herewith
(the “Purchase Agreement”) by and between OSL Holdings, Inc., a corporation
incorporated under the laws of the State of Nevada (the “Company”), and the
Buyer, the Company has agreed to issue to the Buyer and the Buyer has agreed to
purchase from Company certain senior secured, convertible, redeemable debentures
(the “Debentures”), as more specifically set forth in the Purchase Agreement;
and

 

WHEREAS, in order to induce Buyer to purchase the Debentures, and with full
knowledge that Buyer would not purchase the Debentures without this Guaranty,
Guarantor has agreed to execute and deliver this Guaranty to Buyer, for the
benefit of Buyer, as security for the Liabilities and Obligations; and

 

WHEREAS, Guarantor is a subsidiary of the Company and will significantly benefit
from Buyer’s purchase of the Debentures from the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1. LIABILITIES GUARANTEED

 

Guarantor hereby guarantees and becomes surety to Buyer for the full, prompt and
unconditional payment of the Liabilities and payment and performance of the
Obligations, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Company
under the Debentures and the other Transaction Documents. This Guaranty is a
primary obligation of Guarantor and shall be a continuing inexhaustible
Guaranty. This is a guaranty of payment and not of collection. Buyer may require
Guarantor to pay and perform its liabilities and obligations under this Guaranty
and may proceed immediately against Guarantor without being required to bring
any proceeding or take any action against Company or any other Person prior
thereto; the liability of Guarantor hereunder being independent of and separate
from the liability of Company, any other guarantor, any other Person, and the
availability of other collateral security for the Debentures and the other
Transaction Documents.

 

1

 

 

2. DEFINITIONS

 

All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.

 

3. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Buyer as
follows:

 

3.1. Organization, Powers. Guarantor: (i) is a corporation, duly incorporated,
validly existing and in good standing under the laws of the State of Nevada;
(ii) has the power and authority to own its properties and assets and to carry
on its business as now being conducted and as now contemplated; and (iii) has
the power and authority to execute, deliver and perform (and the officer or
manager executing this Guaranty on behalf of Guarantor has been duly authorized
to so act and execute this Guaranty on behalf of the Guarantor), and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Guaranty and any other Loan Documents to which it
is a party.

 

3.2. Execution of Guaranty. This Guaranty, and each other Transaction Document
to which Guarantor is a party, have been duly executed and delivered by
Guarantor. Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate any
provision of any law, rule or regulation, any judgment, order, writ, decree or
other instrument of any governmental authority, or any provision of any contract
or other instrument to which Guarantor is a party or by which Guarantor or any
of its properties or assets are bound; (ii) result in the creation or imposition
of any lien, claim or encumbrance of any nature, other than the liens created by
the Transaction Documents; and (iii) require any consent from, exemption of, or
filing or registration with, any governmental authority or any other Person,
other than any filings in connection with the liens created by the Transaction
Documents.

 

3.3. Obligations of Guarantor. This Guaranty and each other Transaction Document
to which Guarantor is a party are the legal, valid and binding obligations of
Guarantor, enforceable against Guarantor in accordance with their terms, except
as the same may be limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally or
by equitable principles which may affect the availability of specific
performance and other equitable remedies. The purchase of the Debenture by Buyer
and the assumption by Guarantor of its obligations hereunder and under any other
Transaction Document to which Guarantor is a party will result in material
benefits to Guarantor. This Guaranty was entered into by Guarantor for
commercial purposes.

 

3.4. Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever at law or in equity or by or before any
governmental authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined, would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor’s right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantor’s financial condition; or (iv) Guarantor’s capacity to
consummate and perform its obligations under this Guaranty or any other
Transaction Document to which Guarantor is a party.

 

2

 

 

3.5. No Defaults. Guarantor is not in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
contract or other instrument to which Guarantor is a party or by which Guarantor
or any of its properties or assets are bound.

 

3.6. No Untrue Statements. To the knowledge of Guarantor, no Transaction
Document or other document, certificate or statement furnished to Buyer by or on
behalf of Company or Guarantor contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by Buyer as an inducement to purchase the Debentures.

 

4. NO LIMITATION OF LIABILITY

 

4.1. Guarantor acknowledges that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Buyer may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Transaction
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Transaction Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Transaction Documents, or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iv) exercise or refrain from
exercising any rights against Company or other Persons (including Guarantor) or
against any security for the Liabilities; (v) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Transaction Documents or the Liabilities, or any part thereof; (vi) accept
partial payments on the Liabilities; (vii) receive and hold additional security
or guaranties for the Liabilities, or any part thereof; (viii) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Buyer, in its sole
and absolute discretion, may determine; (ix) add, release, settle, modify or
discharge the obligation of any maker, endorser, guarantor, surety, obligor or
any other Person who is in any way obligated for any of the Liabilities, or any
part thereof; (x) settle or compromise any Liabilities, whether in a Proceeding
or not, and whether voluntarily or involuntarily, dispose of any security
therefor (with or without consideration and in whatever manner Buyer deems
appropriate), and subordinate the payment of any of the Liabilities, whether or
not due, to the payment of liabilities owing to creditors of Company other than
Buyer and Guarantor; (xi) consent to the merger, change or any other
restructuring or termination of the corporate existence of Company or any other
Person, and correspondingly restructure the Liabilities, and any such merger,
change, restructuring or termination shall not affect the liability of Guarantor
or the continuing effectiveness hereof, or the enforceability hereof with
respect to all or any part of the Liabilities; (xii) apply any sums it receives,
by whomever paid or however realized, to any of the Liabilities and/or (xiii)
take any other action which might constitute a defense available to, or a
discharge of, Company or any other Person (including Guarantor) in respect of
the Liabilities.

 

3

 

 

4.2. The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Transaction Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of Buyer, or
otherwise, shall not affect, impair or be a defense to Guarantor’s obligations
under this Guaranty.

 

4.3. Upon the occurrence and during the continuance of any Event of Default,
Buyer may enforce this Guaranty independently of any other remedy, guaranty or
security Buyer at any time may have or hold in connection with the Liabilities,
and it shall not be necessary for Buyer to marshal assets in favor of Company,
any other guarantor of the Liabilities or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require Buyer to marshal
assets in favor of Company or any other Person, or to proceed against Company or
any other guarantor of the Liabilities or any collateral provided by any Person,
and agrees that Buyer may proceed against any obligor (including Guarantor)
and/or the collateral in such order as Buyer shall determine in its sole and
absolute discretion. Buyer may file a separate action or actions against
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions. Guarantor agrees that Buyer and Company may deal with each
other in connection with the Liabilities or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.

 

4.4. Guarantor expressly waives, to the fullest extent permitted by applicable
law, any and all defenses which Guarantor shall or may have as of the date
hereof arising or asserted by reason of: (i) any disability or other defense of
Company, or any other guarantor for the Liabilities, with respect to the
Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Company, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of Buyer to marshal assets in favor of Company or any other Person; (v)
any failure of Buyer to give notice of sale or other disposition of collateral
to Company or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral; (vi) any failure of Buyer
to comply with applicable laws in connection with the sale or other disposition
of any collateral or other security for any Liabilities, including, without
limitation, any failure of Buyer to conduct a commercially reasonable sale or
other disposition of any collateral or other security for any Liabilities; (vii)
any act or omission of Buyer or others that directly or indirectly results in or
aids the discharge or release of Company or any other guarantor of the
Liabilities, or of any security or guaranty therefor by operation of law or
otherwise; (viii) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount or in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (ix) any failure of Buyer to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by Buyer, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of Buyer for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Liabilities
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by Buyer that is authorized by this Section or any other provision
of any Transaction Document. Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Liabilities, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Liabilities.

 

4

 

 

4.5. This is a continuing guaranty and shall remain in full force and effect as
to all of the Liabilities until such date as all amounts owing by Company to
Buyer shall have been paid in full in cash and all obligations of Company with
respect to any of the Liabilities shall have terminated or expired (other than
contingent indemnification obligations) (such date is referred to herein as the
“Termination Date”).

 

5. LIMITATION ON SUBROGATION

 

Until the Termination Date, Guarantor waives any present or future right to
which Guarantor is or may become entitled to be subrogated to Buyer’s rights
against Company or to seek contribution, reimbursement, indemnification, payment
or the like, or participation in any claim, right or remedy of Buyer against
Company or any security which Buyer now has or hereafter acquires, whether or
not such claim, right or remedy arises under contract, in equity, by statute,
under common law or otherwise. If, notwithstanding such waiver, any funds or
property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Liabilities have not been paid in full, Guarantor shall hold such
funds or property in trust for Buyer and shall forthwith pay over to Buyer such
funds and/or property to be applied by Buyer to the Liabilities.

 

6. COVENANTS

 

6.1. Financial Statements; Compliance Certificate. No later than ten (10) days
after written request therefore from Buyer, Guarantor shall deliver to Buyer:
(a) financial statements disclosing all of Guarantor’s assets, liabilities, net
worth, income and contingent liabilities, all in reasonable detail and in form
acceptable to Buyer, signed by Guarantor, and certified by Guarantor to Buyer to
be true, correct and complete in all material respects; (b) complete copies of
federal tax returns, including all schedules, each of which shall be signed and
certified by Guarantor to be true and complete copies of such returns; and (c)
such other information respecting the Guarantor as Buyer may from time to time
reasonably request.

 

5

 

 

6.2. Subordination of Other Debts. Guarantor hereby: (a) subordinates the
obligations now or hereafter owed by Company to Guarantor (“Subordinated Debt”)
to any and all obligations of Company to Buyer now or hereafter existing while
this Guaranty is in effect, and hereby agrees that Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to Guarantor, through error or otherwise,
shall immediately be forwarded to Buyer by Guarantor, properly endorsed to the
order of Buyer, to apply to the Liabilities.

 

6.3. Security for Guaranty. All of Guarantor’s obligations and liability
evidenced by this Guaranty is also secured by all of the Collateral of the
Guarantor pursuant to that certain Security Agreement by and between the
Guarantor and Buyer made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Transaction Documents to which Guarantor is a party which are to be kept and
performed by the Guarantor are hereby made a part of this Guaranty to the same
extent and with the same force and effect as if they were fully set forth
herein, and the Guarantor covenants and agrees to keep and perform them, or
cause them to be kept or performed, strictly in accordance with their terms.

 

7. EVENTS OF DEFAULT

 

Each of the Events of Default in the Purchase Agreement shall constitute an
Event of Default hereunder.

 

8. REMEDIES.

 

8.1. Upon an Event of Default, as provided in the Purchase Agreement, all
liabilities and obligations of Guarantor hereunder shall become immediately due
and payable without demand or notice and, in addition to any other remedies
provided by law or in equity, Buyer may:

 

8.1.1. Enforce the obligations of Guarantor under this Guaranty.

 

8.1.2. To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
Buyer in any capacity to Guarantor whether due or not.

 

8.1.3. Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Buyer may reasonably deem expedient. Any costs, expenses or fees,
including reasonable attorneys’ fees and costs, incurred by Buyer in connection
with the foregoing shall be included in the Liabilities guaranteed hereby, and
shall be due and payable on demand, together with interest at the highest
non-usurious rate permitted by applicable law, such interest to be calculated
from the date of such advance to the date of repayment thereof. Any such action
by Buyer shall not be deemed to be a waiver or release of Guarantor hereunder
and shall be without prejudice to any other right or remedy of Buyer.

 

6

 

 

8.2. Settlement of any claim by Buyer against Company, whether in any Proceeding
or not, and whether voluntary or involuntary, shall not reduce the amount due
under the terms of this Guaranty, except to the extent of the amount actually
paid by Company or any other obligated Person and legally retained by Buyer in
connection with the settlement (unless otherwise provided for herein).

 

9. MISCELLANEOUS.

 

9.1. Disclosure of Financial Information. Buyer is hereby authorized to disclose
any financial or other information about Guarantor to any governmental authority
having jurisdiction over Buyer or to any present, future or prospective
participant or successor in interest in the Debentures. The information provided
may include, without limitation, amounts, terms, balances, payment history,
return item history and any financial or other information about Guarantor.

 

9.2. Remedies Cumulative. The rights and remedies of Buyer, as provided herein
and in any other Transaction Document, shall be cumulative and concurrent, may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Buyer at law or in equity. The failure, at any one or
more times, of Buyer to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Buyer shall have the right to take any
action it deems appropriate without the necessity of resorting to any collateral
securing this Guaranty.

 

9.3. Integration. This Guaranty and the other Transaction Documents constitute
the sole agreement of the parties with respect to the transactions contemplated
hereby and thereby and supersede all oral negotiations and prior writings with
respect thereto.

 

9.4. Attorneys’ Fees and Expenses. If Buyer retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Transaction Documents, or on account of any matter involving this Guaranty, or
for examination of matters subject to Buyer’s approval under the Transaction
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Buyer shall forthwith, on demand, become due
and payable and shall be secured hereby.

 

9.5. No Implied Waiver. Buyer shall not be deemed to have modified or waived any
of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Buyer, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.

 

7

 

 

9.6. Waiver. Except as otherwise provided herein or in any of the Transaction
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Buyer. Guarantor waives the right to any stay of
execution and the benefit of all exemption laws, to the extent permitted by law,
and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Buyer against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Buyer any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Company or any other party liable to Buyer.

 

9.7. No Third Party Beneficiary. Except as otherwise provided herein, Guarantor
and Buyer do not intend the benefits of this Guaranty to inure to any third
party and no third party (including Company) shall have any status, right or
entitlement under this Guaranty.

 

9.8. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

 

9.9. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Guaranty shall bind, and the benefits thereof shall inure to,
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns; provided, however, that this Guaranty cannot
be assigned by Guarantor without the prior written consent of Buyer, and any
such assignment or attempted assignment by Guarantor shall be void and of no
effect with respect to the Buyer.

 

9.10. Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.

 

9.11. Sales or Participations. Buyer may from time to time sell or assign the
Debentures, in whole or in part, or grant participations in the Debentures
and/or the obligations evidenced thereby without the consent of Company or
Guarantor (other than as provided in the Purchase Agreement), provided, however,
Buyer shall provide written notice to Company and Guarantor of any such
assignment or grant of participations. The holder of any such sale, assignment
or participation, if the applicable agreement between Buyer and such holder so
provides, shall be: (a) entitled to all of the rights, obligations and benefits
of Buyer (to the extent of such holder’s interest or participation); and (b)
deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to Guarantor (to the extent of
such holder’s interest or participation), in each case as fully as though
Guarantor was directly indebted to such holder. Buyer may in its discretion give
notice to Guarantor of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Buyer’s or such holder’s
rights hereunder.

 

8

 

 

9.12. MANDATORY FORUM SELECTION. Any dispute arising under, relating to, or in
connection with the Agreement or related to any matter which is the subject of
or incidental to the Agreement (whether or not such claim is based upon breach
of contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida. This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law.

 

9.13. Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Guaranty must be in writing and
in each case properly addressed to the party to receive the same in accordance
with the information below, and will be deemed to have been delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following Business Day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Guaranty may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation) that the notice has
been received by the other party. The addresses and facsimile numbers for such
communications shall be as set forth below, unless such address or information
is changed by a notice conforming to the requirements hereof. No notice to or
demand on the Guarantor in any case shall entitle the Guarantor to any other or
further notice or demand in similar or other circumstances:

 

  If to the Guarantor: 1669 Edgewood Road, Suite 214     Yardley, PA 10967    
Attn: Robert Rothenberg     Telephone: (845) 363-6776     Facsimile: (845)
363-6779     E-Mail: bob@oslholdings.com         With a copy to: Legal &
Compliance, LLC   (which shall not constitute notice) 330 Clematis Street, Suite
217     West Palm Beach, FL 33401     Attention: Laura Anthony, Esq.    
Telephone: (561) 515-0936     Facsimile: (561) 514-0832     E-Mail:
lanthony@legalandcompliance.com         If to the Buyer: TCA Global Credit
Master Fund, LP     3960 Howard Hughes Parkway, Suite 500     Las Vegas, NV
89196     Attn: Mr. Robert Press     Telephone: (702) 990-3752     Facsimile:
(973) 807-1813     E-Mail: bpress@tcaglobalfund.com         With a copy to:
Lucosky Brookman LLP   (which shall not constitute notice) 101 Wood Avenue
South, 5th Floor     Woodbridge, NJ 08830     Attn: Seth A. Brookman, Esq.    
Telephone: (732) 395-4400     Facsimile: (732) 395-4401     E-Mail:
sbrookman@lucbro.com

 

9

 

 

9.14. Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 9.12 hereof, this Guaranty shall be governed by and
construed in accordance with the substantive laws of the State of Nevada without
reference to conflict of laws principles.

 

9.15. Joint and Several Liability. The word “Guarantor” or “Guarantors” shall
mean all of the undersigned persons, if more than one, and their liability shall
be joint and several. The liability of Guarantor shall also be joint and several
with the liability of any other guarantor under any other guaranty.

 

9.16. Continuing Enforcement. If, after receipt of any payment of all or any
part of the Liabilities, Buyer is compelled or reasonably agrees, for settlement
purposes, to surrender such payment to any person or entity for any reason
(including, without limitation, a determination that such payment is void or
voidable as a preference or fraudulent conveyance, an impermissible setoff, or a
diversion of trust funds), then this Guaranty shall continue in full force and
effect or be reinstated, as the case may be, and Guarantor shall be liable for,
and shall indemnify, defend and hold harmless Buyer with respect to the full
amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation, conversion or redemption of the
Debentures, this Guaranty or any other Transaction Document, the release of any
security interest, lien or encumbrance securing the Liabilities or any other
action which Buyer may have taken in reliance upon its receipt of such payment.
Any cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.

 

9.17. WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, LENDER
AND GUARANTOR WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR
OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR
ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS GUARANTY AND THAT LENDER WOULD NOT PURCHASE THE NOTES IF THE WAIVERS SET
FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.

 

[ signature page follows ]

 

10

 

 

IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.

 

  [_____]       By:     Name: [_____]   Title: [_____]

 

11

 

